DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed June 21, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 2-20 are currently pending. Claim 1 is cancelled.  Claims 7, 8, 13, 17 and 18 are currently amended.  Claims 8-12 are withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Withdrawn
RE: Rejection of Claims 2-7 and 13-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Claims 13 and 18 have been amended to recite methods of treating lung inflammation (claim 13) and decreasing lung inflammation in a subject (claim 18).  Applicant’s amendment obviates the previous rejection of record. Therefore, the rejection of claims 2-7 and 13-20 is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of Claims 2-7, 13-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 13 has been amended to now recite a step of administering to the subject an aerosolized pharmaceutical composition comprising the composition produced in (iii) using an inhaler or a nebulizer, thereby treating the lung inflammation and/or SARS-CoV in the subject.  Applicant’s amendment provides sufficient clarity. Therefore, the previous rejection is withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Withdrawn
RE: Rejection of Claims 2-7, 13-17 and 20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:
Claim 13 has been amended to now recite a step of administering to the subject an aerosolized pharmaceutical composition comprising the composition produced in (iii) using an inhaler or a nebulizer, thereby treating the lung inflammation and/or SARS-CoV in the subject.  
Thus, claim 13 sets forth an active step involved in the process of treating lung inflammation and/or coronavirus-induced severe acute respiratory syndrome (SARS-CoV) in a subject.  Therefore, the rejection of claims 2-7, 13-17 and 20 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over March, as evidenced by Dictionary.com:
Applicant has amended claim 18 to now recite active steps directed to producing a conditioned media for administration to a subject by co-culturing cells from a first source and cells from a second source to produce the conditioned medium for administration.  It is noted that, although March teaches preparing conditioned medium from the ASCs (first source) and NHDFs (second source) for treating lung inflammation, March does not further teach co-culturing of the two cell types to produce the conditioned medium for administration to a subject.
Therefore, due to the amendment submitted June 21, 2022, the rejection has been withdrawn.  However, Applicant’s amendment has necessitated new grounds of rejection as set forth below.

RE: Rejection of Claims 2-7, 13-14 and 16-20 under 35 U.S.C. 103 as being unpatentable over March, in view of Leonard, as evidenced by Mohammadipoor:
For the reasons discussed above, the rejection claims 18 and 19 based on March is withdrawn, therefore the rejection of Claims 2-7, 13-14 and 16-20 that is based on March is likewise withdrawn.  However, the amendment submitted June 21, 2022 has necessitated new grounds of rejection, as set forth below.

RE: Rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over March, in view of Leonard, as evidenced by Mohammadipoor, and further in view of Xu:
For the reasons discussed above, the rejection claims 18 and 19 based on March is withdrawn, therefore the rejection of Claim 15  that is based on March is likewise withdrawn.  However, the amendment submitted June 21, 2022 has necessitated new grounds of rejection, as set forth below.
New ground(s) of Rejection, necessitated by Amendment
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over March et al., (US 2015/0320801; previously cited) (“March”), in view of Vis et al., (Frontiers in Bioengineering, Vol 8, Article 911, August 2020, pages 1-8; see PTO-892) (“Vis”), Ferreira et al., (Frontiers in Immunology, Vol. 9, Article 2837, December 2018, pages 1-17; see PTO-892) (“Ferreira”) and Chen et al., (Stem Cell Research & Therapy (2015) 6:44, 12 pages; see PTO-892) (“Chen”), as evidenced by Dictionary.com (Aspirate Definition & Meaning, retrieved from the internet; previously cited) (“Dictionary.com”).
March is directed to methods for administering ASC (adult stem cell) conditioned medium for treating ARDS (Adult Respiratory Distress Syndrome) caused by upper respiratory tract infections such as SARS (Severe Acute Respiratory Syndrome), caused by coronavirus SARS-CoV, and MERS (Middle East Respiratory Syndrome), caused by coronavirus MERS-CoV (Abstract and paragraphs [0002]-[0003]).
Claims 1, 2, 4 and 14 of March claim the following method:
A method for treating a patient, comprising the step of: administering at least one therapeutically effective dose of an agent selected from the group consisting of: ASC and ASC-CM, to a patient, wherein the patient is afflicted with ARDS and wherein the patient is selected from the group consisting of: human and animal.2. The method according to claim 1, wherein ARDS is caused by an upper respiratory tract infection caused by at least one coronavirus selected from the group consisting of: SARS-CoV and MERS-CoV.

4. The method according to claim 1, wherein the patient is administered a therapeutically effective dose of ASC-CM, the ASC-CM comprising material have a molecular weight of greater than about 10,000 Daltons.

14. The method according to claim 4, wherein the ASC-CM is administered by aspirating the material into at least one lung of the patient.

Regarding claim 18, March teaches treating patients having ARDS that is caused by coronavirus induced SARS-CoV, wherein the patient is administered ASC-CM (i.e. adult stem cell conditioned medium) by aspirating the conditioned medium into at least one lung.
Given that Dictionary.com indicates the definition of aspirate is “to inhale (fluid or a foreign body) into the bronchi and lungs…”, March’s disclosed administration by aspiration reads on and aerosolized composition.
Thus, March’s method administers to the subject an aerosolized pharmaceutical composition comprising adult stem cell conditioned medium (ASC-CM), wherein the subject has a coronavirus-induced severe acute respiratory syndrome (SARS-CoV).
As to the limitations “A method of decreasing lung inflammation” and “thereby decreasing lung inflammation”, it is noted that, although March’s claims 1, 2, 4 and 14 do not specifically claim the method decreases inflammation, March, at paragraph [0005], teaches that, in models of ARDS, it has been shown that ASC-CM (adult stem cell conditioned medium) suppresses lung inflammation and barrier hyperpermeability, two key pathological mechanisms contributing to the development of lung edema in ARDS.
March, at paragraphs [0123] and [0125]-[0126], teaches assessing the effects of the ASC-CM on LPS-induced protein increase and inflammation by administering the conditioned medium via injection. The treatment with ASC-CM suppressed the LPS-induced increase in protein (FIGS. 3A and 3B), as well as suppressed the LPS-induced increase in TNFα levels (FIGS. 5A and 5B).
March demonstrates that ASC-CM administration reduces lung inflammation in the LPS-induced ARDS model (paragraphs [0140]-[0141]).
Thus, March does render obvious a method of decreasing inflammation, that is, March teaches the limitations required by the current claims and as all limitations are found in one reference it is held that decreasing inflammation is within the scope of the teachings of March, and thus renders the limitation of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the method decreases inflammation.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by March.
As to the newly amended limitation that the administered composition is the composition produced in step (iii), it is noted that although March teaches culturing cells from a first source (ASCs) to produce a first conditioned medium (ASC-CM) and culturing cells from a second source (NHDF) to produce a second conditioned medium (NHDF-CM), March does not further comment on whether or not the ASCs and NHDFs are co-cultured in the first conditioned medium (ASC-CM) or second conditioned medium (NHDF-CM) to produce a third conditioned medium composition.
Vis is directed to in vitro co-culture methods and briefly describes direct co-cultures and indirect co-cultures (Figure 1).  In the case of indirect co-culture, the first culture medium (conditioned by the first cell type) is used for culturing the second cell type, thus exposing the second cell type to the secretome of the first cell type, which then affects the second cell type since conditioned medium comprises numerous cell secretomes (CSs) that may positively or negatively regulate cell behavior (CO-CULTURES WITH THE APPLICATION FOR IN VITRO TISSUE MODELS, right column, first paragraph, page 2). 
Ferreira is directed to influencing the therapeutic potential of the mesenchymal stem cell secretome by employing cellular pre-conditioning since the MSC secretome is useful in the field of regenerative medicine.  Ferreira teaches the MSC’s secretome can be modulated by in vitro pre-conditioning since the MSC secretome is dependent on the diverse stimuli present in the microenvironment that MSCs encounter (Abstract).  Ferreira teaches the MSC’s secretome is enriched with numerous soluble factors, including cytokines, chemokines, immunomodulatory molecules and growth factors. Ferreira’s Table 1 identifies the main factors in the MSC secretome (MSCS SECRETOME: PRECLINCIAL AND CLINICAL EVIDNECES OF ITS THERAPEUTIC POTENTIAL, right column, first paragraph, page 2).  
Ferreira teaches MSCs in co-culture with nucleus pulposus cells (NP) were able to immunomodulate the inflammatory reaction mediated by the NP via the MSC secretome (Preclinical Evidence, right column, page 2 to left column, first paragraph, page 3). Moreover, when MSCs were pre-conditioned with inflammatory cytokines, the stimulus promoted an increase in the production of factors that regulate immune response (Cytokines, Growth Factors, and Hormones, left column, last paragraph, to right column, first paragraph, page 6; Table 3).
Chen is directed to the stabilizing effect of mesenchymal stem cells in co-culture with endothelial cells (human pulmonary microvascular endothelial cells (HPMECs) (Abstract). Chen’s Figure 5 illustrates the two co-culture methods, wherein HPMECs were seeded to the upper chamber of transwell inserts and the lower chambers were seeded with (1) MSCs mixed with HPMECs (MSC-EC interaction group); and (2) MSCs only (MSC group). After growing to confluence, the culture medium was changed with DMEM/F12 supplemented with 10% FBS and various concentrations of lipopolysaccharide (LPS) to induce endothelial cell injury and increase endothelial cell permeability.  Chen teaches the HPMEC permeability was significantly decreased by both co-culture methods, with the MSC-EC interaction group have the greatest decrease in cell permeability (Figure 4; Results: Mesenchymal stem cell-endothelial cell interaction restored in the integrity of human pulmonary microvascular endothelial cell monolayers, page 5). Chen further shows the effect of each culture condition on the secretion of HGF into the conditioned medium.  The greatest amount of HGF was produced in the co-culture using the MSC-EC interaction group. Thus, Chen further validates that co-culture conditions modulate the secretome of MSCs.
Therefore, given that Vis has shown that co-culture exposes a second cell type to the secretome of the first cell type, thus affecting cell behavior and Ferreira and Chen have shown that co-culture can be used to modulate the MSC’s secretome thus increasing in the production of factors that regulate immune response, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ co-culturing of the ASC’s in the first or second conditioned medium to produce the therapeutic composition comprising a conditioned medium containing an optimized secretome comprising immunomodulatory molecules.
The person of ordinary skill in the art would have been motivated to modify the method of March to include co-culturing, as taught by Vis, Ferreira and Chen, for the predictable result of successfully producing an optimized conditioned medium product comprising immunomodulatory molecules, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of March with Vis, Ferreira and Chen because each of these teachings are directed at therapeutic uses of stem cell conditioned medium.
Regarding claim 19, March teaches the ASC-CM is administered by aspiration into at least one lung of the patient, which reads on “inhalation”, thus meeting the limitation of claim 19.


Claims 2-7, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over March et al., (US 2015/0320801; previously cited) (“March”), in view of Vis et al., (Frontiers in Bioengineering, Vol 8, Article 911, August 2020, pages 1-8; see PTO-892) (“Vis”), Ferreira et al., (Frontiers in Immunology, Vol. 9, Article 2837, December 2018, pages 1-17; see PTO-892) (“Ferreira”) and Chen et al., (Stem Cell Research & Therapy (2015) 6:44, 12 pages; see PTO-892) (“Chen”), as evidenced by Dictionary.com (Aspirate Definition & Meaning, retrieved from the internet; previously cited) (“Dictionary.com”), and further in view of Maguire et al., (US 2015/0071877; IDS 7/24/2020, previously cited),  Leonard et al., (US 2004/0067920; previously cited) (“Leonard”), as evidenced by Mohammadipoor et al., (Respiratory Research (2018) 19:218, pages 1-14; previously cited) (“Mohammadipoor”).
Regarding claim 13, March is directed to methods for administering ASC (adult stem cell) conditioned medium for treating ARDS (Adult Respiratory Distress Syndrome) caused by upper respiratory tract infections such as SARS (Severe Acute Respiratory Syndrome), caused by coronavirus SARS-CoV, and MERS (Middle East Respiratory Syndrome), caused by coronavirus MERS-CoV (Abstract and paragraphs [0002]-[0003]).
March, at paragraph [0005], teaches that, in models of ARDS, it has been shown that ASC-CM (adult stem cell conditioned medium) suppresses lung inflammation and barrier hyperpermeability, two key pathological mechanisms contributing to the development of lung edema in ARDS.
March, at paragraphs [0006], [0098] and [0102], teaches the ASC-CM is prepared from human ASCs (hASCs) obtained from adipose tissue and NHDF (normal human dermal fibroblasts) expanded in tissue culture and incubated with growth media or basal media for 24-72 h. The conditioned media is collected and used as is, or frozen, or concentrated using 3 kDa or higher cut-off filters. The conditioned medium can be further manipulated (in some embodiments fractionated) under sterile conditions to allow injection into patients with life-threatening manifestation of MERS/SARS.
March, at paragraphs [0123] and [0125]-[0126], teaches assessing the effects of the ASC-CM on LPS-induced protein increase and inflammation by administering the conditioned medium via injection. The treatment with ASC-CM suppressed the LPS-induced increase in protein (FIGS. 3A and 3B), as well as suppressed the LPS-induced increase in TNFα levels (FIGS. 5A and 5B).
March demonstrates that ASC-CM administration reduces lung inflammation in the LPS-induced ARDS model (paragraphs [0140]-[0141]).
Claims 1, 2, 4 and 14 of March claim the following method:
A method for treating a patient, comprising the step of: administering at least one therapeutically effective dose of an agent selected from the group consisting of: ASC and ASC-CM, to a patient, wherein the patient is afflicted with ARDS and wherein the patient is selected from the group consisting of: human and animal.2. The method according to claim 1, wherein ARDS is caused by an upper respiratory tract infection caused by at least one coronavirus selected from the group consisting of: SARS-CoV and MERS-CoV.

4. The method according to claim 1, wherein the patient is administered a therapeutically effective dose of ASC-CM, the ASC-CM comprising material have a molecular weight of greater than about 10,000 Daltons.

14. The method according to claim 4, wherein the ASC-CM is administered by aspirating the material into at least one lung of the patient.

Thus, March’s disclosed method encompasses treating lung inflammation in subjects having ARDS that is caused by coronavirus-induced SARS-CoV, wherein the patient is administered conditioned medium prepared from ASCs (adipose tissue-derived stem cells) and NHDFs (normal human dermal fibroblasts). 
As to the newly amended limitation that the administered composition is the composition produced in step (iii), it is noted that although March teaches culturing cells from a first source (ASCs) to produce a first conditioned medium (ASC-CM) and culturing cells from a second source (NHDF) to produce a second conditioned medium (NHDF-CM), March does not further comment on whether or not the ASCs and NHDFs are co-cultured in the first conditioned medium (ASC-CM) or second conditioned medium (NHDF-CM) to produce a third conditioned medium composition.
Vis is directed to in vitro co-culture methods and briefly describes direct co-cultures and indirect co-cultures (Figure 1).  In the case of indirect co-culture, the first culture medium (conditioned by the first cell type) is used for culturing the second cell type, thus exposing the second cell type to the secretome of the first cell type, which then affects the second cell type since conditioned medium comprises numerous cell secretomes (CSs) that may positively or negatively regulate cell behavior (CO-CULTURES WITH THE APPLICATION FOR IN VITRO TISSUE MODELS, right column, first paragraph, page 2). 
Ferreira is directed to influencing the therapeutic potential of the mesenchymal stem cell secretome by employing cellular pre-conditioning since the MSC secretome is useful in the field of regenerative medicine.  Ferreira teaches the MSC’s secretome can be modulated by in vitro pre-conditioning since the MSC secretome is dependent on the diverse stimuli present in the microenvironment that MSCs encounter (Abstract).  Ferreira teaches the MSC’s secretome is enriched with numerous soluble factors, including cytokines, chemokines, immunomodulatory molecules and growth factors. Ferreira’s Table 1 identifies the main factors in the MSC secretome (MSCS SECRETOME: PRECLINCIAL AND CLINICAL EVIDNECES OF ITS THERAPEUTIC POTENTIAL, right column, first paragraph, page 2).  
Ferreira teaches MSCs in co-culture with nucleus pulposus cells (NP) were able to immunomodulate the inflammatory reaction mediated by the NP via the MSC secretome (Preclinical Evidence, right column, page 2 to left column, first paragraph, page 3). Moreover, when MSCs were pre-conditioned with inflammatory cytokines, the stimulus promoted an increase in the production of factors that regulate immune response (Cytokines, Growth Factors, and Hormones, left column, last paragraph, to right column, first paragraph, page 6; Table 3).
Chen is directed to the stabilizing effect of mesenchymal stem cells in co-culture with endothelial cells (human pulmonary microvascular endothelial cells (HPMECs) (Abstract). Chen’s Figure 5 illustrates the two co-culture methods, wherein HPMECs were seeded to the upper chamber of transwell inserts and the lower chambers were seeded with (1) MSCs mixed with HPMECs (MSC-EC interaction group); and (2) MSCs only (MSC group). After growing to confluence, the culture medium was changed with DMEM/F12 supplemented with 10% FBS and various concentrations of lipopolysaccharide (LPS) to induce endothelial cell injury and increase endothelial cell permeability.  Chen teaches the HPMEC permeability was significantly decreased by both co-culture methods, with the MSC-EC interaction group have the greatest decrease in cell permeability (Figure 4; Results: Mesenchymal stem cell-endothelial cell interaction restored in the integrity of human pulmonary microvascular endothelial cell monolayers, page 5). Chen further shows the effect of each culture condition on the secretion of HGF into the conditioned medium.  The greatest amount of HGF was produced in the co-culture using the MSC-EC interaction group. Thus, Chen further validates that co-culture conditions modulate the secretome of MSCs.
Therefore, given that Vis has shown that co-culture exposes a second cell type to the secretome of the first cell type, thus affecting cell behavior and Ferreira and Chen have shown that co-culture can be used to modulate the MSC’s secretome thus increasing in the production of factors that regulate immune response, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ co-culturing of the ASC’s in the first or second conditioned medium to produce the therapeutic composition comprising a conditioned medium containing an optimized secretome comprising immunomodulatory molecules.
The person of ordinary skill in the art would have been motivated to modify the method of March to include co-culturing, as taught by Vis, Ferreira and Chen, for the predictable result of successfully producing an optimized conditioned medium product comprising immunomodulatory molecules, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of March with Vis, Ferreira and Chen because each of these teachings are directed at therapeutic uses of stem cell conditioned medium.
Further regarding claim 13 and the limitation that the composition is an aerosolized composition, it is noted, as discussed above regarding claim 18, given that March teaches the conditioned medium is administered by aspiration to the lung, and given the definition of aspirate is “to inhale (fluid or a foreign body) into the bronchi and lungs…” (Dictionary.com), March’s disclosed administration of the conditioned medium by aspiration reads on an aerosolized composition.
Although March teaches the conditioned medium is administered by aspiration to the lung, March does not further teach using an inhaler or nebulizer to release the pharmaceutical composition comprising the conditioned medium.
However, Maguire is directed to bioactive compositions comprising conditioned cell culture medium prepared from fibroblasts and adipose-derived stem cells (ADSCs) (Abstract and paragraphs [0008] and [0070]). Maguire teaches the conditioned medium is prepared in a variety of formulations including as an aerosol, a liquid, lyophilized, a powder, a solid, a spray, or inhalers (paragraphs [0069] and [0094]).
Leonard is directed to pharmaceutical compositions for treating lung inflammation, asthma, or viral infection such as SARS, wherein the pharmaceutical composition is a powder and is delivered to the respiratory tract by direct administration from a nebulizer device or inhaler (Abstract and paragraphs [0034]-[0036] and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using an inhaler or nebulizer as the mode of delivering the therapeutic composition to the lungs in the method of March.
 The person of ordinary skill in the art would have been motivated to use an inhaler or nebulizer, as taught by Maguire and Leonard, for the predictable result of delivering the therapeutic composition directly to the lungs, thus providing a more efficient delivery to the inflamed tissue.
The skilled artisan would have had a reasonable expectation of success in substituting the inhaler or nebulizer, for the aspiration delivery of March, because Maguire has shown that therapeutic conditioned medium can be prepared as an inhaler and Leonard has shown that pharmaceutical compositions for treating lung inflammation or viral infection such as SARS can be delivered to the respiratory tract by direct administration from a nebulizer device or inhaler.
Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 14, Leonard, at paragraph [0144], teaches the inhaler can be a metered dose inhaler (MDI) comprising a propellant, which reads on “the inhaler is a pressurized metered-dose inhaler”, thus meeting the limitation of claim 14.
Regarding claims 7 and 16, March teaches determining the surface marker expression for the human ASCs (hASCs) using adipose-derived mesenchymal stem cell surface markers CD13, CD73, and CD105.  March teaches the human ASCs used to prepare the conditioned medium were originally produced by the propagation of cell fraction adherent to plastic under standard culture conditions. The hASCs had properties consistent with mesenchymal stromal cells, including positive expression for CD13, CD73, and CD105 and negative expression for CD31 and CD45.
Mohammadipoor evidences that the MSC (mesenchymal stem/stromal cell)
 secretome that is released into conditioned medium comprises bioactive factors such as IL-6, IL-10 and LIF (MSC Secretome, right column, first paragraph, page 2 of 14; and Table 1). 
Therefore, March’s conditioned medium produced by the hASCs would necessarily comprise a variety of bioactive factors including IL-6, IL-10 and LIF, thus meeting the limitation of claim 16.
Further regarding claim 7, March has shown that the ASC-CM is effective for reducing lung inflammation (paragraphs [0123], [0125]-[0126] and [0140]-[0141]). Thus, the bioactive factors include anti-inflammatory factors, thus meeting the limitation of claim 7.
Regarding claim 17, March teaches the ASC-CM is delivered directly to at least one lung of the patient (claim 14).  March has shown that the ASC-CM is effective for reducing lung inflammation (paragraphs [0123], [0125]-[0126] and [0140]-[0141]. Therefore, March’s method reads on “wherein the aerosolized pharmaceutical composition reaches an affected respiratory mucosa to decrease lung inflammation”, thus meeting the limitations of claim 17.
Regarding claim 20, it is noted that Leonard teaches the therapeutic composition is delivered using a compressor nebulizer (paragraph [0204]), thus meeting the limitation of claim 20.
Regarding claims 2 and 3 and the limitation “wherein the first cells are stem cells and the second cells are fibroblasts” (claim 2) and the limitation “wherein the stem cells are adipose tissue-derived stem cells” (claim 3), it is noted, March teaches the therapeutic conditioned medium is conditioned medium prepared from human fibroblasts (NHDFs) and human stem cells, wherein the stem cells are adipose tissue-derived stem cells (paragraphs [0006], [0098] and [0102]). Thus, March’s method meets the limitations of claims 2 and 3.
Regarding claim 4 and the limitation “wherein the stem cells and the fibroblasts are isolated from a same donor”, it is noted that, although March’s teaching at paragraph [0098] does not further teach whether or not the stem cells and fibroblasts are from a same donor, March (paragraph [0089]) further teaches autologous therapy.
Thus, March does render obvious obtaining the stem cells and fibroblasts from the same donor, that is, March teaches the limitation required by the current claim and as this limitation is found in one reference it is held that obtaining the stem cells and fibroblasts from the same donor is within the scope of the teachings of March, and thus renders the invention of claim 4 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to provide an autologous therapy.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by March.
Further regarding claim 4 and the limitation “wherein the stem cells are isolated at a first time and the fibroblasts are isolated at a second time, and wherein the first time and the second time are different times”, it is noted that March does not further teach the order of performing the cell collection steps.  However, it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP 2144.04 (IV)(C)).  
Additionally, given that March renders obvious obtaining the stem cells and fibroblasts from the same donor, it would have been obvious to one of ordinary skill in the art for medical personnel to obtain the cell samples sequentially.
Regarding claims 5 and 6 and the limitations “wherein the stem cells and the fibroblasts are isolated from a different donor” (claim 5) and “The method of claim 4 or 5, wherein the donor is a human donor”, it is noted March teaches the therapeutic conditioned medium is conditioned medium prepared from human fibroblasts (NHDFs) purchased from Lonza and the human ASCs were isolated from human subcutaneous adipose tissue samples obtained from liposuction procedures as previously described (paragraph [0098]). Thus, March’s method meets the limitations of claims 5 and 6.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over March, in view of Vis, Ferreira, Chen, Maguire and Leonard, as evidenced by Dictionary.com and Mohammadipoor, as applied to claims 2-7, 13-14, 16-17 and 20 above, and further in view of Xu et al., (Lancet Respir Med 2020; 8:420-22, published online February 17, 2020; previously cited) (“Xu”).
The teaching of March, in view of Vis, Ferreira, Chen, Maguire and Leonard, as evidenced by Dictionary.com and Mohammadipoor, is set forth above.
Regarding claim 15, it is noted that, although March teaches treating SARS-CoV by administering the ASC-CM, the cited prior art does not further teach the SARS-CoV is caused by COVID-19.
However, Xu is directed to pathological findings of COVID-19 associated with acute respiratory distress syndrome (ARDS).  Xu teaches a case study of a patient who suffering from SARS-CoV-2 that is caused by COVID-19. Xu investigated the pathological characteristics of the patient. (Left column, first paragraph, page 420).
Xu teaches the patient suffered from shortness of breath and hypoxemia and was administered methylprednisolone to attenuate lung inflammation (right column, second paragraph, page 420 to left column, first paragraph, page 421). Xu further teaches the pathological features of COVID-19 resemble those see in SARS and MERS (Left column, third paragraph, page 421). Xu teaches the clinical and pathological investigation might help formulate timely therapeutic strategy and reduce mortality. (Right column, fourth paragraph, page 421). 
Therefore, given that Xu recognizes that SARS-CoV that is caused by COVID-19 has pathological features that resemble SARS and MERS, and patients suffer from lung inflammation, and given that March teaches the administration of the conditioned medium treats upper respiratory tract infections such as SARS caused by coronavirus (SARS-CoV), as well as treating MERS caused by coronavirus (MERS-CoV), wherein the treatment suppresses lung inflammation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include treating SARS-CoV caused by COVID-19.
The person of ordinary skill in the art would have been motivated to modify the prior art method to include treating SARS-CoV caused by COVID-19, for the predictable result of successfully providing a treatment that reduces lung inflammation, thus meeting the limitation of claim 15.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Xu because each of these teachings are directed at treating SARS caused by coronaviruses, including reducing lung inflammation.

Response to Remarks

Rejections under 35 USC 112:
Rejections Withdrawn

Rejection under 35 USC 101:
Rejection Withdrawn

Rejections under 35 USC 103:
Initially it is noted that the Maguire reference is cited above regarding the rejection of claims 2-7, 13-17 and 20.  Maguire (US 2015/0071877) was provided on the IDS submitted 7/24/2020.

Applicants’ comments regarding the rejection of record have been fully considered as they relate to the new grounds of rejection, but they are not persuasive.
Applicant asserts that the previously cited references to March, Maguire, Leonard, Mohammadipoor or Xu, do not disclose or suggest the newly amended limitations directed to (i) culturing cells from a first source in a first media to produce a first conditioned media; (ii) culturing cells from a second source in a second media to produce a second conditioned media; (iii) co-culturing simultaneously or in successive inoculations cells from the first source and cells from the second source in a media comprising the first conditioned media and/or the second conditioned media to produce a conditioned media, thereby producing a composition comprising a conditioned media, as discussed at pages 14-20 of Applicant’s remarks.
In response, it is respectfully submitted that the newly amended limitations are addressed above under the new grounds of rejection.

As to Applicant’s remarks regarding the cited reference to March and the limitation directed to administering to the subject an aerosolized composition, Applicant asserts that one of skill in the art would not be motivated to formulate the ASC-CM of March as an aerosolized composition since March teaches an embodiment of the invention using intravenous administration, as discussed at Applicant’s remarks (page 14).
Applicant’s remarks have been fully considered, but are not found persuasive since claim 14 of March claims the ASC-CM is administered by aspirating the material into at least one lung of the patient.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633